DETAILED ACTION
1.	Claims 1-20 of application 16/716,670, filed on 17-December-2019, are presented for examination.  The IDS received on the same date has been considered.  The present application is a CIP of application 16/590,516, filed on 2-October-2019, and a long list of CIPs extending back to application 15/179,188, filed on 10-June-2016, now USP 9,928,750.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting Rejections
2.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

2.2	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of USP 10,789,853.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘853 patent are directed to determining a future flight plan and a flying lane assignment, using the flight plan to determine potential collisions with static and dynamic obstructions, and providing evasive maneuver instructions based on the determined potential collisions.  Furthermore, the features of claims 1-20 of the present invention are nearly identical to the corresponding features in claims 1-20 of the ‘853 patent. For instance, the main difference between the present invention and the ‘853 patent, is that the ‘853 patent is directed to Unmanned Aerial Vehicles (UAVs), while the present invention is directed to passenger drones, which applicant admits is equally applicable to UAVs [0045].  It is noted that independent claims 1, 8 and 15 of the ‘853 patent include features, such as obtaining operational data from at least one other UAV, that are not in independent claims 1, 8 and 15 of the present invention, but all of the features of claims 1-20 of the present invention are included, at least in a similar form, in claims 1-20 of the ‘853 patent.
For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 1-20 of the present invention, and claims 1-20 of the ‘853 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘853 patent, and the specifications of both the present invention and the ‘853 patent support the identical critical features noted 

Claim Rejections under 35 U.S.C. § 102(a)(1)
3.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.2	Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Srivastava et al, USP Publication 2015/0336667.
	
3.3	Srivastava discloses:
Claims 1, 8 and 15:  An air traffic control system comprising: 
one or more servers [Fig. 2 (platform 230)] each comprising a network interface [Fig. 3 (communication interface 370)], 
a processor [Fig. 3 (processor 320)], and memory [¶0021-0022; 0028-0035; Figs. 2-3 (memory)]; and 
a database [Fig. 2 (data storage 235)] communicatively coupled to the one or more servers [0016-0017; 0023; Fig. 2], wherein the network interface in each of the one or more servers is communicatively coupled to one or more passenger drones [Figs. 2 and 7 (UAVs 220)][By applicant’s own admission, a passenger drone and a UAV are equivalent vehicles, see applicant’s disclosure in ¶0045 (The present disclosure relates to systems and methods for air traffic control for passenger drones. Various techniques are described herein for drone Air Traffic Control (ATC) with respect to Unmanned Aerial Vehicles (UAVs). The present disclosure extends these techniques to manned aerial vehicles, passenger drones, pilotless helicopters, flying taxi, etc., collectively referred to herein as passenger drones. That is, the various descriptions herein relative to UAVs are equally applicable to passenger drones.)] via a plurality of wireless networks [Fig. 2 (networks 240-260)] at least one of which comprises a cellular network [0019; 0024-0026; Fig. 2]; 
wherein the one or more servers are configured to 
obtain operational data from a passenger drone [0021-0022; 0065-0069 (operational data pertaining to the drone is obtained); 0074; Fig. 6A (605-620)], 
obtain conditions from one or more of the operational data and the database [0021-0022; 0065-0069 (operational data (i.e. conditions) pertaining to the drone is obtained); 0074; Figs. 2 and 6A-B (605-620)], 
determine a future flight plan based on the operational data and a flying lane assignment for the passenger drone [0021-0023; 0077-0084 (flight path and associated flight path instructions are calculated); Figs. 2 and 6A-B (630-640)], 
determine potential collisions in the future flight plan based on static obstructions and dynamic obstructions, obtained from the database based on the future flight plan [0021-0023; 0065-0066; 0077-0084; 0088, (especially 0077, 0080 and 0083-0084, wherein obstacle information is collected from the data storage and/or feedback from the UAV and compared to a predicted flight path to determine potential collisions); Figs. 2 and 6A-B], 
and provide evasive maneuver instructions to the passenger drone based on the determined potential collisions [0021-0023; 0077-0084; 0090-0092 (especially 0021 and 0090-0092, wherein the flight path is modified based on one or more potential collisions with one or more obstacles); Figs. 2 and 6A-B].
Further in regard to claim 15: A passenger drone comprising: 
one or more rotors disposed to a body and configured for flight [0019; 0046; Figs. 1A-2]; 
a processor [Fig. 3 (processor 320)] coupled to the wireless interfaces and the one or more
rotors.
Claims 2, 9 and 16:  wherein the operational data comprises speed, direction, altitude, heading, and location of the passenger drone, and wherein the future flight plan is determined based on a size of the passenger drone and the passenger drone speed, direction, and wind load [0018-0023; 0077-0084 (especially 0021-0023, regarding at least capability information associated with UAVs 220, and 0077-0084, wherein capability information associated with UAVs 220 are factored in calculating said flight path); Fig. 2].

Claims 3, 10 and 17:  wherein the one or more servers are further configured to provide the flying lane assignment to the passenger drone, wherein the flying lane assignment is selected from a plurality of flying lane assignments to maximize collision-free trajectories based on the static obstructions [Figs. 2 & 6A-B (630-640); 0021-0023; 0077-0084 (wherein flight path and associated flight path instructions are calculated/generated based on one or more of capability of said UAVs, weather information, air traffic information, obstacle information, regulatory information and historical information provided in the UAV platform 230 and/or data storage 235)].

Claims 4 and 12:  wherein the one or more servers are further configured to instruct other passenger drones to avoid the passenger drone based on the future flight plan [(Figures 2 & 6A-B (630-640); 0021-0023; 0077-0084 (wherein flight path(s) and associated flight path instructions are calculated/generated based on one or more of capability of said UAVs, obstacle information, regulatory information and historical information (i.e. planned/future flight paths of UAVs) provided in the UAV platform 230 and/or data storage 235)].

Claims 5, 11 and 18:  wherein the one or more servers are further configured to manage ground hold time for a plurality of passenger drones to manage airspace [Figures 2 & 6A-B (630-640); 0021-0023; 0077-0084 (wherein flight path(s) and associated flight path instructions are calculated/generated based on one or more of air traffic information, obstacle information, regulatory information and historical information (i.e. planned/future flight paths) provided in the UAV platform 230 and/or data storage 235, wherein the air traffic information regulates UAVs and when/where they are permitted to execute their flight path(s)].

Claims 6, 13 and 19:  wherein the evasive maneuver instructions utilize six degrees of freedom in movement of the passenger drone [Figs. 2 & 6A-B; 0021-0023; 0077-0084; 0090-0092 (especially 0021 and 0090-0092, wherein the flight path is modified based on one or more potential collisions with one or more obstacles). The examiner respectfully notes that it is well known within the art to provide a UAV that utilizes at least six degrees of freedom in movement, specifically regarding the UAVs shown in at least Figs. 1A-2].

Claims 7, 14 and 20:  wherein the one or more servers are further configured to store the future flight plan in the database along with future flight plans for a plurality of passenger drones, for a determination of the dynamic obstructions [Figures 2 & 6A-B (630-640); 0021-0023; 0077-0084 (wherein flight path(s) and associated flight path instructions are calculated/generated based on one or more of capability of said UAVs, weather information, air traffic information, obstacle information, regulatory information and historical information (i.e. planned/future flight paths) provided in the UAV platform 230 and/or data storage 235)].

Prior Art
4.	The following prior art, discovered in an updated search, was made of record but not 

B on the attached PTO-892 Notice of References Cited.
Documents A-B define the general state of the art which is not considered to be of particular relevance.

Prior Art of Record
5.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) 

Response Guidelines
6.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

6.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661